FILED
                             NOT FOR PUBLICATION                            JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ROSA BUENROSTRO,                                 No. 06-75305

               Petitioner,                        Agency No. A095-451-051

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Rosa Buenrostro, a native and citizen of Mexico, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
discretion the denial of a motion to reconsider. Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002). We deny the petition for review.

        The BIA did not abuse its discretion in denying Buenrostro’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s May 24, 2006, order. See 8 C.F.R. § 1003.2(b)(1).

        PETITION FOR REVIEW DENIED.




JT/Research                               2                                    06-75305